Citation Nr: 0845068	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1979 
to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied service 
connection for sarcoidosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the veteran's claim for service connection for 
sarcoidosis, he states that he was treated for sarcoidosis 
originally at the Army hospital in Frankfurt, Germany in 
1989.  The RO should search for these hospital records.  

Accordingly, the case is REMANDED for the following action:

1.  Search for the veteran's Army hospital 
records, dated February 1989 to October 
1989, which were originally located at an 
Army hospital in Frankfurt, Germany.  All 
records received from the search, as well 
as documentation of the search, should be 
associated with the claims folder.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any sarcoidosis or its 
residuals.  The claims folder and a copy 
of this Remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

If sarcoidosis or its residuals is 
diagnosed on examination, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that such disability had its 
clinical onset in service or is otherwise 
related to active service.  In formulating 
this opinion, the VA examiner should 
address any Army hospital records found as 
well as the private hospital records dated 
in 1999 in the claims file.  Complete 
rationale should be given for all opinions 
reached.  

3.  Re-adjudicate the claim for service 
connection for sarcoidosis.  If the 
decision remains in any way adverse to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals (Board) or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

